Case 1:17-cr-00048-JBW-RML Document 94 Filed 04/15/19 Page 1 of 2 PageID #: 481
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
 AAS:ICR/JGH                                         271 Cadman Plaza East
 F. #2016R00532                                      Brooklyn, New York 11201



                                                     April 15, 2019

 By Email and ECF

 Samuel I. Jacobson, Esq.
 Deirdre D. von Dornum, Esq.
 Federal Defenders of New York
 One Pierrepont Plaza, 16th Floor
 Brooklyn, New York 11201

                 Re:    United States v. Jane Doe
                        Criminal Docket No. 17-48

 Dear Counsel:

                The government writes pursuant to United States v. Pimentel, 932 F.2d 1029,
 1034 (2d Cir. 1991), to correct an error its estimate of the defendant’s United States Sentencing
 Guidelines (“U.S.S.G.” or “Guidelines”) advisory sentencing range contained in the plea
 agreement dated March 7, 2019. At sentencing the government will argue that the defendant’s
 correctly calculated Guidelines sentencing range is 360 months’ to life imprisonment.

                At the time of the defendant’s guilty plea on March 7, 2019, the government had
 estimated, in relevant part, that the defendant’s advisory Guidelines range of imprisonment
 would be “292 to 365 months . . . , in addition to the sentence imposed pursuant to 18 U.S.C.
 § 3147.” (Plea Agreement ¶ 4). That estimate was premised on the defendant’s stipulation to
 a Guidelines calculation resulting in an Offense Level of 40 which included the application of
 the enhancement at U.S.S.G. § 3A1.4, and the government’s “assum[ption] that the defendant
 falls within Criminal History Category I.” (Plea Agreement ¶ 4). The government’s estimate,
 however, was just an estimate, and as part of the plea agreement, the defendant and the
 government further agreed that

                 [t]he Guidelines estimates set forth in paragraphs 2, 3 and 4 are not
                 binding on the Office, the Probation Department or the Court. If the
                 Guidelines offense level advocated by the Office, or determined by the
                 Probation Department or the Court, is, for any reason, including an error
                 in the estimate, different from the estimate, the defendant will not be
Case 1:17-cr-00048-JBW-RML Document 94 Filed 04/15/19 Page 2 of 2 PageID #: 482



                entitled to withdraw the plea and the government will not be deemed to
                have breached this agreement.

 (Plea Agreement ¶ 5).

                The government has considered the defendant’s Guidelines sentencing range
 further and has identified an error in the estimate it provided to the defendant in connection
 with the defendant’s guilty plea on March 7, 2019. Specifically, the government’s assumption
 that the defendant would fall within Criminal History Category I was mistaken. Pursuant to
 U.S.S.G. § 3A1.4(b), the defendant’s Criminal History Category is automatically Category VI.
 See U.S.S.G. § 3A1.4(b) (stating that “[i]f the offense is a felony that involved, or was intended
 to promote, a federal crime of terrorism” under § 3A1.4(a), “[t]he defendant's criminal history
 category from Chapter Four (Criminal History and Criminal Livelihood) shall be Category
 VI.”); United States v. Meskini, 319 F.3d 88, 91-92 (2d Cir. 2003) (“The wording of § 3A1.4
 could not be clearer: It directs courts to increase both the offense level and the criminal history
 category based on a single crime involving terrorism.”).

               Accordingly, the government estimates the defendant’s advisory Guidelines
 sentencing range to be 360 months’ to life imprisonment, based on her Offense Level of 40
 and her Criminal History Category of VI.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:                /s/
                                                      Ian. C. Richardson
                                                      Josh Hafetz
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000


 cc:    Shayna Bryant, Sr. U.S. Probation Officer (by Email)
        Clerk of Court (JBW) (by ECF)




                                                 2
